MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                          Nov 30 2015, 6:33 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John C. Bohdan                                           Gregory F. Zoeller
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Jamie R. Aldred,                                        November 30, 2015

Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1503-CR-108
        v.                                              Appeal from the Allen Superior
                                                        Court.
State of Indiana,                                       The Honorable Frances C. Gull,
                                                        Judge.
Appellee-Plaintiff.                                     Cause No. 02D06-1305-FC-144




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015       Page 1 of 8
                                           Statement of the Case
                                                                                                              1
[1]   Jamie R. Aldred pleaded guilty to neglect of a dependent, a Class C felony,
                                                                                   2
      and maintaining a common nuisance, a Class D felony. The trial court

      allowed her to participate in a drug treatment program through Allen County’s

      problem-solving drug court. After Aldred violated the program’s rules, she was

      discharged from the program and the court sentenced her to four years. She

      appeals her sentence. We affirm.


                                                        Issue
[2]   Aldred raises one issue: whether her sentence is inappropriate in light of the

      nature of the offenses and her character.


                                  Facts and Procedural History                           3




[3]   On May 8, 2013, officers arrived at Aldred’s house in response to a complaint

      about activities in her garage. She lived with her two young children (eighteen

      months old and eight weeks old, at that time) and her boyfriend. Aldred told




      1
          Ind. Code § 35-46-1-4 (2012).
      2
          Ind. Code § 35-48-4-13 (2001).
      3
        Indiana Appellate Rule 28(A)(2) states that transcript volumes must be consecutively paginated. The
      transcript in this case consists of numerous hearings, mostly status conferences during Aldred’s participation
      in the problem-solving court’s drug treatment program. The court reporter prepared twenty-four separate
      volumes, one for each hearing, none of which are numbered or consecutively paginated. Most of the
      volumes do not exceed ten pages in length. The lack of numbering and consecutive pagination has greatly
      hindered appellate review, and the court reporter is advised to comply with the rule in future cases.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015              Page 2 of 8
      the officers her boyfriend had the key to the garage, and she could not enter.

      She further stated that her house did not have running water.


[4]   The officers entered the house with Aldred’s permission. They saw a kitchen

      full of dirty, stacked dishes, and dog feces on the floor. They confirmed that the

      house lacked running water. Both of Aldred’s children were wearing only

      diapers.


[5]   There was a visitor in the house, and the officers detained her when she tried to

      leave. The officers searched the visitor and found items used to manufacture

      and consume methamphetamine, a baggie of methamphetamine, and a baggie

      of heroin.


[6]   Under further questioning, Aldred admitted that she believed her boyfriend had

      been manufacturing methamphetamine in the garage for two months. She

      further admitted that she had purchased pseudoephedrine-containing medicine

      for her boyfriend and used synthetic cannabinoids three times a day. Officers

      obtained a search warrant for the garage and found active methamphetamine

      labs. An officer took Aldred’s children to a hospital, where they were treated

      for malnutrition.


[7]   The State charged Aldred with neglect of a dependent and maintaining a

      common nuisance. On June 3, 2013, Aldred pleaded guilty as charged. The

      trial court accepted her guilty plea and ordered her to participate in a drug

      treatment program under the supervision of Allen County’s problem-solving

      drug court. Aldred signed an agreement that set forth the requirements of the

      Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015   Page 3 of 8
       program. Among other requirements, she agreed to participate in a transitional

       living program and to comply with the requirements of the Indiana Department

       of Child Services (DCS). The agreement also provided that if Aldred

       successfully complied with the court’s program, the felony charges against her

       would be dismissed.


[8]    Aldred resided at Charis House, a transitional housing provider, during most of

       her participation in the drug treatment program. In August 2013, she violated

       the House’s rules because her mother, who had been banned from the property,

       came to see her, and Aldred lied about it to the House’s staff. Also in August

       2013, Aldred’s sobriety sponsor told court staff that Aldred had not complied

       with the sponsor’s directives. In September 2013, Aldred missed a court date

       on an ordinance violation and a warrant was issued for her arrest. She was

       taken into custody immediately after a drug court hearing. Aldred remained in

       the program despite these violations.


[9]    In October 2014, Aldred graduated from Charis House’s program and got a job

       working forty hours per week. She continued to live at Charis House while still

       looking for suitable housing. During that period of time, she was sanctioned for

       leaving the county without permission.


[10]   During a December 8, 2014 hearing, the court told Aldred that Charis House’s

       staff and Aldred’s case manager had concerns about her because she had not

       been working with her sponsor and had been late picking up her children from




       Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015   Page 4 of 8
       daycare. The court characterized Aldred as “falling apart here just a little bit.”

       Dec. 8, 2014 Tr. p. 6.


[11]   During Aldred’s participation in the problem-solving court’s drug treatment

       program from June 2013 through December 2014, her interaction with her

       children gradually increased from supervised visitation twice a week to the

       children living with her five days a week at Charis House. On January 9, 2015,

       DCS removed the children from her care. Aldred had begun a relationship with

       a man who had been convicted of child molestation.


[12]   On January 26, 2015, the State filed a petition to terminate Aldred’s

       participation in the drug treatment program. The trial court held a hearing the

       same day. Aldred admitted that she had violated the terms of the program by

       lying to her case manager, by moving out of Charis House without first

       obtaining stable housing, and by violating DCS requirements. The court ended

       Aldred’s participation in the problem-solving court’s program.


[13]   Next, the court sentenced Aldred to serve four years for neglect of a dependent

       and one and a half years for maintaining a common nuisance, to be served

       concurrently for an aggregate sentence of four years. This appeal followed.


                                    Discussion and Decision
[14]   Aldred asks the Court to reduce her sentence to a maximum of two years

       executed, noting that she had no prior criminal history and had pleaded guilty.

       Article VII, section four of the Indiana Constitution authorizes Indiana’s

       appellate courts to review and revise sentences. That authority is carried out
       Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015   Page 5 of 8
       through Indiana Appellate Rule 7(B), which allows an appellate court to revise

       a sentence that is otherwise authorized by statute if, “after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.”


[15]   The principal role of appellate review under Rule 7(B) is to attempt to leaven

       the outliers, not to achieve a perceived “correct” result in each case. Garner v.

       State, 7 N.E.3d 1012, 1015 (Ind. Ct. App. 2014). Thus, the key question is not

       whether another sentence is more appropriate, but whether the sentence

       imposed in the instant case is inappropriate. Williams v. State, 997 N.E.2d 1154,

       1165 (Ind. Ct. App. 2013).


[16]   It is the defendant’s burden to persuade us that the sentence is inappropriate.

       Id. Whether a sentence is inappropriate depends upon the culpability of the

       defendant, the severity of the crime, the damage done to others, and many

       other factors that are present in a given case. Harman v. State, 4 N.E.3d 209,

       219 (Ind. Ct. App. 2014), trans. denied. We consider not only the aggravators

       and mitigators found by the trial court, but also any other factors appearing in

       the record. Speer v. State, 995 N.E.2d 1, 13 (Ind. Ct. App. 2013), trans. denied.


[17]   At the time Aldred committed her crimes, the advisory sentence for a Class C

       felony was four years, the minimum sentence was two years, and the maximum

       sentence was eight years. Ind. Code § 35-50-2-6 (2005). Furthermore, the

       advisory sentence for a Class D felony was one and a half years, the minimum

       sentence was six months, and the maximum sentence was three years. Ind.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015   Page 6 of 8
       Code § 35-50-2-7 (2013). The trial court sentenced her to serve the advisory

       sentences for both crimes, concurrently, for an aggregate executed sentence of

       four years.


[18]   Turning to the nature of the offenses, Aldred admitted that she allowed her

       boyfriend to make methamphetamine in her garage. Officers found active

       methamphetamine labs in the garage. Also, Aldred allowed visitors in her

       house who possessed items used to make methamphetamine, as well as baggies

       of methamphetamine and heroin. She admitted that she supported her

       boyfriend’s drug manufacturing operation by purchasing medicine that

       contained pseudoephedrine.


[19]   Aldred’s house posed other dangers to children. The kitchen was filthy, with

       stacks of dirty dishes and no running water. There were dog feces on the floor.

       Both children were clothed only in diapers and required treatment for

       malnutrition.


[20]   Turning to the character of the offender, it is true that Aldred has no prior

       convictions and pleaded guilty as charged. Her guilty plea is not entitled to

       much weight because she received a substantial benefit in exchange for her plea.

       Specifically, she was allowed to participate in the problem-solving court’s drug

       treatment program, and if she had successfully completed the program, the

       felony charges against her would have been dismissed. See Kinkead v. State, 791
N.E.2d 243, 247-48 (Ind. Ct. App. 2003) (guilty plea not entitled to much




       Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015   Page 7 of 8
       weight when defendant received benefit from pleading guilty and the evidence

       against the defendant was strong), trans. denied.


[21]   In addition, Aldred’s lack of a criminal record must be balanced against her

       admissions that she had allowed her boyfriend to make methamphetamine at

       her house for two months and had purchased pseudoephedrine-containing

       medicine to support his operation. Finally, despite the opportunities afforded

       by the problem-solving court’s drug treatment program, Aldred continued to

       place her children at risk by beginning a relationship with a man who had been

       convicted of child molestation.


[22]   Based on this evidence, Aldred has failed to demonstrate that her four-year

       advisory sentence is inappropriate.


                                               Conclusion
[23]   For the reasons stated above, we affirm the judgment of the trial court.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1503-CR-108 |November 30, 2015   Page 8 of 8